 
 
I 
111th CONGRESS
1st Session
H. R. 1499 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Perlmutter introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To direct the Secretary of Homeland Security to conduct a survey to determine the level of compliance with national voluntary consensus standards and any barriers to achieving compliance with such standards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Firefighter Fatality Reduction Act of 2009. 
2.FindingsCongress makes the following findings: 
(1)Each year in the United States, over 100 firefighters die in the line of duty, while an additional tens of thousands of firefighters are injured. 
(2)The Federal Government has a vested interest in protecting firefighter health and safety, as it relies on local fire departments to efficiently and effectively implement the National Response Framework in the response to major disasters. 
(3)Adequate training, proper personal protective equipment, safe staffing levels, safe operating procedures, and physical and mental fitness of firefighters can reduce avoidable firefighter fatalities. 
(4)The fire services, in conjunction with Government agencies and interested private-sector parties, has partnered with standards-making bodies to develop national voluntary consensus standards for safe fire department operations and fire fighting capabilities. 
(5)Such standards are widely respected and promoted by all facets of the fire service to better ensure firefighter health and safety. 
(6)Through its Firefighter Fatality Investigation and Prevention Program, the National Institute for Occupational Safety and Health has identified the failure to follow specific national voluntary consensus standards as a contributing factor in many firefighter deaths. 
(7)A comprehensive accounting of fire department compliance with national voluntary consensus standards would help policy makers seeking to enhance public safety and reduce avoidable firefighter fatalities. 
3.Survey by the Department of Homeland Security 
(a)Survey requiredNot later than 120 days after enactment of this bill, the Secretary of Homeland Security, in consultation with the Task Force established under section 4, shall begin to conduct a survey of each career, volunteer, and combination fire department located in the United States in order to ascertain whether each such fire department is in compliance with national voluntary consensus standards. In carrying out the survey, the Secretary shall ascertain the rates of such compliance of— 
(1)paid, volunteer, and combination fire departments; 
(2)fire departments located in communities of varying sizes; and 
(3)fire departments in each of the States and territories. 
(b)Contents of surveyThe survey required under subsection (a) shall ascertain, for each fire department in the United States, compliance with national voluntary consensus standards for staffing, training, safe operations, personal protective equipment, and fitness. 
(c)ReportNot later than two years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the findings of the survey required under subsection (a), including the rates of compliance under the categories specified under paragraphs (1), (2), and (3) of that subsection. 
4.Establishment of Task Force to Enhance Firefighter Safety 
(a)EstablishmentNot later than 60 days after the date of the enactment of this Act, the Secretary shall establish a task force to be known as the Task Force to Enhance Firefighter Safety (hereinafter in this section referred to as the Task Force). 
(b)Membership 
(1)In generalMembers of the Task Force shall be appointed by the Secretary from among the general public and shall include— 
(A)representatives of national organizations representing firefighters and fire chiefs; 
(B)individuals representing standards-setting and accrediting organizations, including representatives from the voluntary consensus codes and standards development community; and 
(C)other individuals as the Secretary determines to be appropriate. 
(2)Representatives of other departments and agenciesThe Secretary may invite representatives of other departments and agencies of the United States that have an interest in the fire service to participate in the meetings and other activities of the Task Force. 
(3)Number; terms of service; pay and allowancesThe Secretary shall determine the number, terms of service, and pay and allowances of members of the Task Force appointed by the Secretary, except that a term of service of any such member may not exceed two years. 
(c)ResponsibilitiesThe Task Force shall— 
(1)consult with the Secretary to conduct the survey required under section 3; and 
(2)develop a plan to enhance firefighter safety by increasing fire department compliance with national voluntary consensus standards for staffing, training, safe operations, personal protective equipment, and fitness, including by— 
(A)reviewing and evaluating the report required under section 3 to determine the extent of and barriers to achieving compliance with national voluntary consensus standards among fire departments; and 
(B)considering ways in which the Federal Government, States, and localities can promote, encourage, or require fire departments to comply with national voluntary consensus standards. 
(d)Report to congressNot later than 6 months after the date on which the Secretary submits the report required under section 3(c), the Task Force shall submit to Congress and the Secretary a report containing the findings and recommendations of the Task Force together with the plan described in subsection (c)(2). 
5.National voluntary consensus standards definedFor the purposes of this Act, the term national voluntary consensus standards means the latest edition of the national voluntary consensus standards for fire fighter and fire department staffing, training, safe operations, personal protective equipment, and fitness available on the date of the enactment of this Act. 
 
